Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

Status of the Claims
Claims 1-3, 6, 8-11, 14, and 16-19 are all the claims pending in the application. 
Claims 1, 6, 9, 14, and 17 are amended.
Claims 4, 5, 7, 12, 13, 15, and 20 are cancelled.
Claims 1-3, 6, 8-11, 14, and 16-19 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed April 30, 2021.

Response to Arguments
Regarding the 112(b) rejections, the 112(b) rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn at least because Examiner finds the additional elements of the independent claims integrate the abstract idea into a practical application.  

Regarding the 103 rejections, the rejections are withdrawn because the cited references do not teach the newly amended claim limitations.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 6, 8-11, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korula et al, US Pat. No. 9,098,819, herein referred to as "Korula", in view of Gyongyi et al, US Pat. No. 8,626,835, herein referred to as "Gyongyi", further in view of Toledo et al, US Pub. No. 2015/0172419, herein referred to as "Toledo". 
Regarding claim 1, Korula teaches:
establishing, by a device comprising a memory and a processor in communication with the memory, a group community comprising at least two social groups satisfying a preset degree of association relationship by (match determination module establishes groups of known matching pairs, e.g. Col. 12, ll. 32-41; see also Col. 5, ll. 44-51 discussing processor and memory): 
establishing, by the device, a community network comprising the at least two social groups (match determination module establishes groups of known matching pairs, e.g. Col. 12, ll. 32-41), 
wherein: the at least two social groups comprise a first node and a second node in the community network, wherein the first node corresponds to a first social group of the at least two social groups and the second node corresponds to a second social group of the at least two social groups (generates graph with nodes from both social networks, Col. 10, ll. 4-13), 
in response to the first node and the second node including at least one same social account, data is added as a directed edge between the first node and the second node (outputs resulting edges as known matching accounts, Col. 12, ll. 23-31; see also Col. 10, ll. 4-13 discussing edges that are known matching accounts), 
wherein the first value is a number of the at least one same social account in both the first node and the second node, and the second value is a number of social accounts in the second node (determines number of contacts accounts have in common, Col. 15-, ll. 1-27; see also Figs. 5A and 5B); 

and after traversing the community network, classifying, by the device, social groups having the same node label into the group community (updates known matches by adding new matching pairs, Col. 10, ll. 14-35); 
locating, by the device from the group community, a target social group comprising a target object by using attribute information of the target object (receives social data of user including contacts of user (i.e. the target social group), e.g. Col. 7, ll. 19-33, Col. 11, l. 51- Col. 12, l. 4; see also Fig. 4A summarizing process); 
parsing, by the device, preset information of a social account in the target social group, and obtaining first identity information of a user corresponding to the social account, by (receives social data of user including full user name and an account name, Col. 11, l. 51- Col. 12, l. 4):
extracting, by the device, remark information of each social account in the target social group (extracts social data like posts, Col. 6, l. 64-Col. 7, l. 6; see also Col. 4, l. 44 – Col. 5, l. 34 discussing search engine queries network for information about posts), 
the remark information comprising information used to mark an identity of the user (uses information about users posts when matching, Col. 10, ll. 34-59), 
and extracting, by the device, the first identity information from the remark information by (uses information about users posts to match accounts, Col. 10, ll. 34-59): 
determining, by the device, whether the first identity information matches with second identity information of the target object by (determines matching accounts, e.g. Col. 12, ll. 5-10 and Fig. 4A; see also Col. 9, l. 10, l. 13 discussing examples of how matching is performed):  

However, Korula does not explicitly teach:
and an edge weight of the directed edge is equal to a ratio of a first value and a second value, 
Nevertheless, it would have been obvious, at the time of filing, to use a ratio of the first and second values because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. Korula teaches comparing the contacts of each social account when scoring the matched pairs, Col. 9, ll. 33-59, and one skilled in the art would infer that one method of comparing amounts of contacts is via a ratio.
However Korula does not teach but Gyongyi does teach:
traversing, by the device, the community network, using each node as a target node, and collecting a node label of a neighboring node of the target node and an indegree edge weight of a corresponding indegree edge (examines the "me" edges to decide which edges to activate, Col. 4, ll. 44-56), 
wherein: the target node comprises a node in the community network, and an initial value of the node label comprises a node identifier of a corresponding node (each node is initially viewed as a cluster of 1, Col. 4, ll. 12-20); 
in response to more than one neighboring nodes having a same node label, adding, by the device, indegree edge weights corresponding to the more than one neighboring nodes having the same node 
Further, it would have been obvious at the time of filing to combine the social account matching of Korula with the connection graphing and identity clustering of Korula because Gyongyi explicitly teaches the connection graphing and identity clustering can be used to improve web content processing, Col. 3, ll. 1-9; see also MPEP 2143.I.G.
However the combination of Korula and Gyongyi does not teach but Toledo does teach:
identifying, by the device, a sound representation of the first identity information (identifies contacts with similar pronunciation of names, ¶[0038]); 
determining, by the device, whether the sound representation of the first identity information matches with a sound representation of the second identity information (merges contacts that represent the same identity based on pronunciation of names, ¶[0038]);
Further, it would have been obvious at the time of filing to combine the social account matching of Korula and Gyongyi with the matching contact information based on name pronunciation as taught by Toledo because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized peoples' names may be spelled differently in different contexts and would have considered similar pronunciations, as taught by Toledo, when matching social accounts as taught by Korula and Gyongyi.
Regarding claim 2, the combination of Korula, Gyongyi, and Toledo teaches all the limitations of claim 1 and Korula further teaches:
wherein the locating the target social group comprising the target object by using the attribute information of the target object comprises the device: matching a group attribute of a candidate social group with the attribute information of the target object (matches the group, the user's contacts, with 
and selecting a social group having a group attribute matching the attribute information as the target social group (selects the group, the user's contacts, when receiving the social data of the user, Co. 11, l. 61 – Col. 12, l. 4).
Regarding claim 3, the combination of Korula, Gyongyi, and Toledo teaches all the limitations of claim 2 and Korula further teaches:
performing, by the device, information clustering on attribute information of the at least two social groups (groups candidate pairs of particular accounts based on known matching pairs, Col. 8, l. 58 – Col. 9, l. 11),
and determining a target clustering subject matching the attribute information with a matching degree therebetween satisfying a preset matching degree (matches based on number of copies in the group above a predetermined threshold, Col. 9, ll. 5-11); 
filtering out, by the device, the group community unrelated to the target clustering subject, and obtaining a target group community related to the target clustering subject (filters out pairs that appear infrequently, Col. 9, ll. 5-11); 
and labeling, by the device, a social group in the target group community as the candidate social group (updates known matches by adding new matching pairs, Col. 10, ll. 14-35).
Regarding claim 6, the combination of Korula, Gyongyi, and Toledo teaches all the limitations of claim 1 and Korula further teaches:
wherein: the remark information comprises at least one of: a friend remark information, a group remark information, or an account remark information; the friend remark information comprises remark information made by a friend account of a first social account on the first social account; the group remark information comprises remark information of the first social account in the target social 
Regarding claim 8, the combination of Korula, Gyongyi, and Toledo teaches all the limitations of claim 1 and Korula further teaches:
when there is a plurality of target objects and the target objects are associated with each other: extracting, by the device, a friend account of the target object whose social account is determined (receives social data of user including contacts of user, e.g. Col. 7, ll. 19-33, Col. 11, l. 51- Col. 12, l. 4, and contacts of the user include friends, Col 8, ll. 36-57); 
and parsing, by the device, preset information of the friend account, and obtaining the second identity information to be matched with the first identity information (determines matching account based on gathered social data, e.g. Col. 12, ll. 5-10; see also Col. 8, ll. 36-57 noting contacts of the user includes friends).

Claims 9-11, 14, and 16-19 recite similar limitations as claims 1-3, 6, and 8 and as such, claims 9-11 and 13-19 are rejected for similar reasons as claims 1-3 and 5-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629